STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

BARBARA       HENRY    AND    RAY    HENRY                               NO.      2021    CW   1313

VERSUS


GPS    HOSPITALITY          HOLDING      CO.
LLC,    GPS    HOSPITALITY

PARTNERS       IV,    LLC,    BURGER
KING    RESTAURANT,          ABC
                                                                         DECEMBER        30,   2021
INSURANCE       COMPANY,       AND      THE

TRAVELERS       COMPANIES,          INC.




In    Re:       GPS        Hospitality         Partners      IV,   LLC      and     Burger       King
                Corporation,               applying    for     supervisory         writs,        32nd
                Judicial           District     Court,       Parish   of       Terrebonne,        No.
                189933.




BEFORE:         WHIPPLE,       C. J.,      PENZATO AND    HESTER,     JJ.


        WRIT    DENIED.


                                                 VGW

                                                 AHP
                                                 CHH




COURT       OF APPEAL,       FIRST    CIRCUIT




       DEPUTY ICLERK OF COURT
              FOR    THE   COURT